 
EXHIBIT 10.1

 
THIRTEENTH AMENDMENT TO REVOLVING CREDIT,
TERM LOAN AND SECURITY AGREEMENT


THIS THIRTEENTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT
(the “Agreement”) is entered into on February 1, 2016, by and among BLONDER
TONGUE LABORATORIES, INC., a corporation organized under the laws of the State
of Delaware (“BTL”), R. L. DRAKE HOLDINGS, LLC, a limited liability company
organized under the laws of the State of Delaware (“RL Drake” and collectively
with BTL, the “Borrower”), the financial institutions which are now or which
hereafter become a party hereto (collectively, the “Lenders” and individually a
“Lender”) and SANTANDER BANK, N.A. (formerly known as Sovereign Bank,
N.A.)  (“Santander”), as agent for Lenders (Santander, in such capacity, the
“Agent”).
 
RECITALS
 
Whereas, the Borrower and the Lenders entered into a Revolving Credit, Term Loan
and Security Agreement dated August 6, 2008, as amended by that certain First
Amendment to Revolving Credit Term Loan and Security Agreement dated January 14,
2011, that certain Second Amendment to Revolving Credit Term Loan and Security
Agreement dated February 1, 2012, that certain letter agreement dated August 10,
2012 (constituting the third amendment to the Revolving Credit, Term Loan and
Security Agreement), that certain Fourth Amendment to Revolving Credit, Term
Loan and Security Agreement dated March 27, 2013, that certain Fifth Amendment
to Revolving Credit, Term Loan and Security Agreement dated November 13, 2013,
that certain Sixth Amendment to Revolving Credit, Term Loan and Security
Agreement dated March 28, 2014, that certain Seventh Amendment to Revolving
Credit, Term Loan and Security Agreement dated January 21, 2015, that certain
Eighth Amendment to Revolving Credit, Term Loan and Security Agreement dated May
14, 2015, that certain Ninth Amendment to Revolving Credit, Term Loan and
Security Agreement dated August 12, 2015, that certain Tenth Amendment to
Revolving Credit, Term Loan and Security Agreement dated October 14, 2015, that
certain Eleventh Amendment to Revolving Credit, Term Loan and Security Agreement
dated November 14, 2015 and that certain Twelfth Amendment to Revolving Credit,
Term Loan and Security Agreement dated as of December 16, 2015, as the same
shall be further amended by this Agreement (as may be further amended, restated,
replaced and/or modified from time to time, the “Loan Agreement”); and
 
Whereas, the Borrower and the Lenders have agreed to modify the terms of the
Loan Agreement as set forth in this Agreement.
 
Now, therefore, in consideration of the Lender’s continued extension of credit
and the agreements contained herein, the parties agree as follows:
 
AGREEMENT
 
1)  
ACKNOWLEDGMENT OF BALANCE. The Borrower acknowledges that the most recent
statement of account sent to the Borrower with respect to the Obligations is
correct.

 
2)  
MODIFICATIONS.  The Loan Agreement be and hereby is modified as follows:

 
 
(A)  
The following definition in Section 1.2 of the Loan Agreement is hereby deleted,
and is replaced to read as follows:

 
“Additional Availability Period” shall mean the period beginning on the date of
the Thirteenth Amendment and ending on the close of business on March 1, 2016.


“Maximum Loan Amount” shall mean $8,350,000 less all repayments of the Term Loan
since the Second Amendment Closing Date.


“Maximum Revolving Advance Amount” shall mean $4,000,000.00.


“Termination Date” shall mean March 1, 2016 or such other date as the Lenders
may agree in writing to extend the Termination Date until, without there being
any obligation on the part of the Lenders to extend the Termination Date.
 
 
1
 
 

--------------------------------------------------------------------------------

 
 
 
 
(B)  
The following definitions are hereby added to Section 1.2 of the Loan Agreement
to read as follows:

 
“Thirteenth Amendment” shall mean that certain Thirteenth Amendment to Revolving
Credit, Term Loan and Security Agreement dated the Thirteenth Amendment Closing
Date by and among the Borrower, the Lenders and the Agent.


“Thirteenth Amendment Closing Date” shall mean as of February 1, 2016.


 
(C)  
The last sentence of Section 2.1(a) of the Loan Agreement is deleted and replace
by the following new sentence:

 
 
“Within thirty (30) days of the Thirteenth Amendment Closing Date, Agent will
use its reasonable efforts to mark the original Fourth Amended and Restated
Revolving Credit Note, dated March 28, 2014, in the original principal amount of
$5,000,000, “CANCELLED” and will return the same to the Borrower.”
 
 
(D)  
Section 2.4 of the Loan Agreement is deleted, and is replaced by a new Section
2.4 to read as follows:

 
2.4.           Term Loan.  Subject to the terms and conditions of this
Agreement, each Lender, severally and not jointly, will make a Term Loan to
Borrower in the sum equal to such Lender’s Commitment Percentage of
$4,350,000.  The Term Loan shall be advanced on the Second Amendment Closing
Date and shall be, with respect to principal, payable as follows, subject to
acceleration upon the occurrence of an Event of Default under this Agreement or
termination of this Agreement:  thirty six (36) consecutive monthly principal
installments, the first thirty five (35) of which shall be in the amount of
$18,125.00 commencing on the first Business Day of March, 2012, and continuing
on the first Business Day of each month thereafter, until the Seventh Amendment
Closing Date, from and after which date Borrower will continue to pay principal
installments in the amount of $18,125.00 on the first Business Day of each month
through and including the first Business Day of January, 2016, from and after
which date Borrower shall make one (1) interest-only installment in the amount
of $14,550.76 on the first Business Day of February, 2016 and a final payment of
any unpaid balance of principal and interest shall be due on the first Business
Day of March, 2016.  Notwithstanding anything to the contrary herein and/or in
any Other Document, all outstanding principal and interest hereunder is due and
payable on March 1, 2016.  The Term Loan shall be evidenced by one or more
secured promissory notes (collectively, the “Term Note”) in substantially the
form attached hereto as Exhibit 2.4.  On the Thirteenth Amendment Closing Date,
Borrowers will execute and deliver to Agent the Third Amended and Restated Term
Note, in the form attached to the Thirteenth Amendment as Exhibit A.  Promptly
following the execution and delivery by Borrower of the Third Amended and
Restated Term Note in the amount of $3,549,166.66, which is the principal
balance due on the Term Loan as of such date, Agent will mark the original
Second Amended and Restated Term Note dated January 21, 2015 in the original
principal amount of $3,766,666.66 “CANCELLED” and will return the same to
Borrower.


3)  
SECRETARY’S CERTIFICATES AND RESOLUTIONS.  By not later than February 8, 2016,
Borrower shall provide the Agent with secretary’s certificates and resolutions,
in form and substance acceptable to the Agent, which approve the modification
contemplated hereby.

 
4)  
ACKNOWLEDGMENTS.  The Borrower acknowledges and represents that:

 
(A) the Loan Agreement and Other Documents, as amended hereby, are in full force
and effect without any defense, claim, counterclaim, right or claim of set-off;
 
(B) to the best of its knowledge, no default by the Agent or the Lenders in the
performance of their duties under the Loan Agreement or the Other Documents has
occurred;
 
(C) all representations and warranties of the Borrower contained herein and in
the Other Documents are true and correct in all material respects as of this
date, except for any representation or warranty that specifically refers to an
earlier date;
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(D) the Borrower has taken all necessary action to authorize the execution and
delivery of this Agreement; and
 
(E) this Agreement is a modification of an existing obligation and is not a
novation.
 
5)  
PRECONDITIONS.  As a precondition to the effectiveness of any of the
modifications, consents, or waivers contained herein, the Borrower agrees to:

 
(A) provide the Agent with this Agreement, properly executed;
 
(B) pay to the Agent an amendment fee in the amount of $3,000; and
 
(C) pay, promptly upon presentation of an invoice therefor, all other fees and
costs incurred by the Lenders in entering into this Agreement, including, but
not limited to, all reasonable legal fees incurred by the Agent.
 
6)  
MISCELLANEOUS.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New Jersey, without reference to that
state’s conflicts of law principles.  This Agreement and the Other Documents
constitute the sole agreement of the parties with respect to the subject matter
thereof and supersede all oral negotiations and prior writings with respect to
the subject matter thereof.  No amendment of this Agreement, and no waiver of
any one or more of the provisions hereof shall be effective unless set forth in
writing and signed by the parties hereto.  The illegality, unenforceability or
inconsistency of any provision of this Agreement shall not in any way affect or
impair the legality, enforceability or consistency of the remaining provisions
of this Agreement or the Other Documents.  This Agreement and the Other
Documents are intended to be consistent.  However, in the event of any
inconsistencies among this Agreement and any of the Other Documents, the terms
of this Agreement, then the Loan Agreement shall control.  This Agreement may be
executed in any number of counterparts and by the different parties on separate
counterparts.  Each such counterpart shall be deemed an original, but all such
counterparts shall together constitute one and the same agreement.

 
7)  
DEFINITIONS.  The terms used herein and not otherwise defined or modified herein
shall have the meanings ascribed to them in the Loan Agreement.  The terms used
herein and not otherwise defined or modified herein or defined in the Loan
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in New Jersey.

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
3
 
 
 

--------------------------------------------------------------------------------

 

 
 
 
IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year first above written.




ATTEST:
 
 
By:________________________________
Name:  ERIC SKOLNIK
Title:   Assistant Secretary
 
 
WITNESS:
 
 
By:________________________________
Name:  ERIC SKOLNIK
Title:    Secretary
 
BLONDER TONGUE LABORATORIES, INC
 
 
By:___________________________________
Name:  ROBERT J. PALLÉ
Title:    Chief Executive Officer
 
 
R. L. DRAKE HOLDINGS, LLC
 
 
By:___________________________________
Name:  ROBERT J. PALLÉ
Title:    President
 
 
 
 
SANTANDER BANK, N.A.,
(formerly known as Sovereign Bank, N.A.),
as Lender and as Agent
 
 
 
By:_____________________________________
Name:  JOHN R. GIANGROSSI
Title:  Vice President
 


 
 
4
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
EXHIBIT A
 
 
 
5

 
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
THIRD AMENDED AND RESTATED TERM NOTE




$3,549,166.66 February 1, 2016
 Newtown, Pennsylvania


This Third Amended and Restated Term Note (this “Note”) is executed and
delivered under and pursuant to the terms of that certain Revolving Credit, Term
Loan and Security Agreement dated August 6, 2008 (as amended, restated,
supplemented, extended and/or modified from time to time, the “Loan Agreement”)
by and among BLONDER TONGUE LABORATORIES, INC., a corporation organized under
the laws of the State of Delaware (“BTL”), R. L. DRAKE HOLDINGS, LLC, a limited
liability company organized under the laws of the State of Delaware (“RL Drake”
and collectively with BTL, the “Borrower”), the financial institutions which are
now or which hereafter become a party hereto (collectively, the “Lenders” and
individually a “Lender”) and SANTANDER BANK, N.A., formerly known as Sovereign
Bank, N.A. (“Santander”), as agent for Lenders (in such capacity, “Agent”).


FOR VALUE RECEIVED, Borrower promises to pay in lawful monies of the United
States of America to the order of Santander, at the office of the Agent located
at 3 Terry Drive, Newtown, Pennsylvania 18940 or at such place as the Agent may
from time to time designate in writing, the principal sum of THREE MILLION FIVE
HUNDRED FORTY NINE THOUSAND ONE HUNDRED SIXTY SIX AND 66/100 DOLLARS
($3,549,166.66), together with interest thereon, as hereinafter provided,
computed from the date hereof, to be paid in one (1) interest-only installment
in the amount of $14,550.76 on the first Business Day of February, 2016, with a
final payment of any unpaid balance of principal and interest payable on the
first Business Day of March, 2016, and subject to mandatory prepayment and
acceleration upon the occurrence of an Event of Default under the Loan Agreement
or earlier termination of the Loan Agreement pursuant to the terms
thereof.  Notwithstanding anything to the contrary herein, in the Loan Agreement
and/or in any Other Document, all outstanding principal and interest hereunder
is due and payable on the Termination Date.


1.  The unpaid principal amount from time to time outstanding hereunder shall
bear interest at the rate of interest per annum equal to the Term Loan Rate as
more fully described in the Loan Agreement, such rate of interest computed for
actual number of days elapsed on the basis of a year of 360 days, in an amount
not to exceed the maximum rate permitted by law.


2.  Interest on this Note is payable in accordance with the Loan Agreement.  All
payments, howsoever designated by the undersigned, are to be applied first on
account of interest on the unpaid principal balance of this Note, and the
remainder of such payments, if any, on account of the unpaid principal balance.


3.  In the event that any payment shall not be received by the Agent within ten
(10) days of the due date, the undersigned shall, to the extent permitted by
law, pay the Lenders a late charge of five percent (5%) of the overdue payment
not to exceed $2,500.00.  Any such late charge assessed is immediately due and
payable.
 
 
 
1
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
4.  This Note is a “Term Note” referred to in the Loan Agreement.  This Note
entitles the Lenders and the undersigned to all benefits set forth in the Loan
Agreement including, but not limited to, all the provisions for the acceleration
of the maturity of this Note and all other rights and remedies set forth
therein.


5.  This Note is subject to mandatory prepayment pursuant to Section 2.11 of the
Loan Agreement, and may be voluntarily prepaid, in whole or in part, in each
case, on the terms and conditions set forth in the Loan Agreement.


6.  Upon nonpayment of this Note at its stated or accelerated maturity, in
addition to such other and further rights and remedies provided by law or the
Loan Agreement, the Lenders may collect interest from the date of such maturity
on the principal balance owing hereon at the Default Rate.


7.  As security for the payment of all Obligations, as such term is defined in
the Loan Agreement, of the undersigned to the Lenders (including this Note and
any renewals, extensions or modifications thereof), the Lenders have been
granted a security interest in the Collateral, as such term is defined in the
Loan Agreement.


8.  All terms of the Loan Agreement are incorporated herein by reference and in
the event of any inconsistency between the terms of the Loan Agreement and the
terms hereof, the terms of the Loan Agreement shall prevail.  All capitalized
terms not specifically defined herein shall have the meaning ascribed to them in
the Loan Agreement.


9.  All parties hereto whether makers, endorsers, guarantors, or otherwise,
hereby waive demand, notice of non-payment, protest, notice of protest,
presentment and all other notices of any kind whatsoever, and do hereby consent
that without notice to and without releasing the liability of any party hereto,
the obligations of any party may from time to time, in whole or in part, be
renewed, extended, modified, accelerated, compromised, settled or released by
the Lenders.


10.  No delay or omission on the part of the Lenders in exercising any right
hereunder shall operate as a waiver of such right or any other right under this
Note.


11.  If this Note is referred to an attorney (whether or not a salaried employee
of the Lenders) for collection, each party liable for the payment hereof as
maker, endorser or guarantor agrees that reasonable attorney’s fees plus costs,
shall be added to such amount of this Note and shall be payable as part
thereof.  Reasonable attorney’s fees may be collectible from any collateral to
the extent permitted under the Loan Agreement and the Bankruptcy Act or other
law.


12.  This Note is intended to amend, restate and replace a certain Second
Amended and Restated Term Note issued by Borrower in favor of the Lenders dated
January 21, 2015 in the original principal amount of $3,766,666.66.  The
original principal amount of this Note represents the remaining balance of the
Term Loan as of the date hereof.  This Note is not a novation.
 
 
2
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
13.  The provisions herein contained shall bind the undersigned and its
successors and assigns and inure to the benefit of the holder and its successors
and assigns.


14.  Lenders may at any time pledge or assign all or any portion of their rights
under the Loan Agreement and the Other Documents (including any portion of this
Note) to any of the twelve (12) Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. Section 341.  No such pledge or assignment
or enforcement thereof shall release Lenders from their obligations under the
Loan Agreement or any of the Other Documents.


15.  This Note shall be governed by and construed in accordance with the laws of
the State of New Jersey.


IN WITNESS WHEREOF, the undersigned has duly executed this Note on the date
first above written.






ATTEST:
 
 
By:________________________________
Name:  ERIC SKOLNIK
Title:   Assistant Secretary
 
 
WITNESS:
 
 
By:________________________________
Name:  ERIC SKOLNIK
Title:    Secretary
 
BLONDER TONGUE LABORATORIES, INC
 
 
By:___________________________________
Name:  ROBERT J. PALLÉ
Title:    Chief Executive Officer
 
 
R. L. DRAKE HOLDINGS, LLC
 
 
By:___________________________________
Name:  ROBERT J. PALLÉ
Title:    President
 
 
 
 


 
3

 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
FIFTH AMENDED AND RESTATED REVOLVING CREDIT NOTE




$4,000,000 February 1, 2016
 Newtown, PA


This Fifth Amended and Restated Revolving Credit Note (this “Note”) is executed
and delivered under and pursuant to the terms of that certain Revolving Credit,
Term Loan and Security Agreement dated August 6, 2008 (as amended, restated,
replaced, extended, supplemented and/or modified from time to time, the “Loan
Agreement”) by and among BLONDER TONGUE LABORATORIES, INC. (“BTL”), a
corporation duly organized, existing and in good standing under the laws of the
State of Delaware, R. L. DRAKE HOLDINGS, LLC (“RL Drake” and collectively with
BTL, the “Borrower”), a limited liability company duly organized, existing and
in good standing under the laws of the State of Delaware, the financial
institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and individually a “Lender”) and SANTANDER BANK,
N.A. (formerly known as Sovereign Bank, N.A.)  (“Santander”), as agent for
Lenders (in such capacity, “Agent”).


FOR VALUE RECEIVED, the Borrower hereby promises to pay to the order of
Santander, at the office of Agent located at 3 Terry Drive, Newtown,
Pennsylvania 18940 or at such other place as Agent may from time to time
designate to Borrower in writing the principal sum of FOUR MILLION AND 00/100
DOLLARS ($4,000,000) or, if different from such amount, the unpaid principal
balance of the Revolving Advances as may be due and owing to Santander under the
Loan Agreement, payable in accordance with the provisions of the Loan Agreement,
subject to acceleration upon the occurrence of an Event of Default under the
Loan Agreement or earlier termination of the Loan Agreement pursuant to the
terms thereof; and


1.  The unpaid principal amount from time to time outstanding hereunder shall
bear interest at the rate of interest per annum equal to the Revolving Interest
Rate as more fully described in the Loan Agreement, such rate of interest
computed for actual number of days elapsed on the basis of a year of 360 days,
in an amount not to exceed the maximum rate permitted by law.


2.  Interest on this Note is payable in accordance with the Loan Agreement.  All
payments, howsoever designated by the undersigned, are to be applied first on
account of interest on the unpaid principal balance of this Note, and the
remainder of such payments, if any, on account of the unpaid principal balance.


3.  In the event that any payment shall not be received by the Agent within ten
(10) days of the due date, the undersigned shall, to the extent permitted by
law, pay the Lenders a late charge of five percent (5%) of the overdue payment
not to exceed $2,500.00.  Any such late charge assessed is immediately due and
payable.
 
1
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
4.  This Note is a “Revolving Credit Note” referred to in the Loan
Agreement.  This Note entitles the Lenders and the undersigned to all benefits
set forth in the Loan Agreement including, but not limited to, all the
provisions for the acceleration of the maturity of this Note and all other
rights and remedies set forth therein.


5.  This Note is subject to mandatory prepayment pursuant to Section 2.11 of the
Loan Agreement, and may be voluntarily prepaid, in whole or in part, in each
case, on the terms and conditions set forth in the Loan Agreement.


6.  Upon nonpayment of this Note at its stated or accelerated maturity, in
addition to such other and further rights and remedies provided by law or the
Loan Agreement, the Lenders may collect interest from the date of such maturity
on the principal balance owing hereon at the Default Rate.


7.  As security for the payment of all Obligations, as such term is defined in
the Loan Agreement, of the undersigned to the Lenders (including this Note and
any renewals, extensions or modifications thereof), the Lenders have been
granted a security interest in the Collateral, as such term is defined in the
Loan Agreement.


8.  All terms of the Loan Agreement are incorporated herein by reference and in
the event of any inconsistency between the terms of the Loan Agreement and the
terms hereof, the terms of the Loan Agreement shall prevail.  All capitalized
terms not specifically defined herein shall have the meaning ascribed to them in
the Loan Agreement.


9.  All parties hereto whether makers, endorsers, guarantors, or otherwise,
hereby waive demand, notice of non-payment, protest, notice of protest,
presentment and all other notices of any kind whatsoever, and do hereby consent
that without notice to and without releasing the liability of any party hereto,
the obligations of any party may from time to time, in whole or in part, be
renewed, extended, modified, accelerated, compromised, settled or released by
the Lenders.


10.  No delay or omission on the part of the Lenders in exercising any right
hereunder shall operate as a waiver of such right or any other right under this
Note.


11.  If this Note is referred to an attorney (whether or not a salaried employee
of the Lenders) for collection, each party liable for the payment hereof as
maker, endorser or guarantor agrees that reasonable attorney’s fees plus costs,
shall be added to such amount of this Note and shall be payable as part
thereof.   Reasonable attorney’s fees may be collectible from any collateral to
the extent permitted under the Loan Agreement and the Bankruptcy Act or other
law.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
12.  This Note is intended to amend, restate and replace a certain Fourth
Amended and Restated Revolving Credit Note issued by the Borrower in favor of
the Lenders dated March 28, 2014 in the original principal amount of
$5,000,000.  This Note is not a novation.


13.  The provisions herein contained shall bind the undersigned and its
successors and assigns and inure to the benefit of the holder and its successors
and assigns.


14.  Lenders may at any time pledge or assign all or any portion of their rights
under the Loan Agreement and the Other Documents (including any portion of this
Note) to any of the twelve (12) Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. Section 341.  No such pledge or assignment
or enforcement thereof shall release Lenders from their obligations under the
Loan Agreement or any of the Other Documents.


15.  This Note shall be governed by and construed in accordance with the laws of
the State of New Jersey.


IN WITNESS WHEREOF, the undersigned has duly executed this Note on the date
first above written.




ATTEST:
 
 
By:________________________________
Name:  ERIC SKOLNIK
Title:   Assistant Secretary
 
 
WITNESS:
 
 
By:________________________________
Name:  ERIC SKOLNIK
Title:    Secretary
 
BLONDER TONGUE LABORATORIES, INC
 
 
By:___________________________________
Name:  ROBERT J. PALLÉ
Title:    Chief Executive Officer
 
 
R. L. DRAKE HOLDINGS, LLC
 
 
By:___________________________________
Name:  ROBERT J. PALLÉ
Title:    President
 
 
 
 





3